Order entered July 2, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00894-CV

                                 ERIC DRAKE, Appellant

                                              V.

                               KRISTINA KASTL, Appellee

                     On Appeal from the County Court at Law No. 5
                                 Dallas County, Texas
                         Trial Court Cause No. CC-09-01374-E

                                          ORDER
      We REINSTATE this appeal.

      Appellant shall file his brief on or before August 1, 2014.

                                                     /s/   ADA BROWN
                                                           JUSTICE